DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 objected to because of the following informalities:  
Claim 12 recites the term “without contacting” in the limitation, “wherein a width of the recess in a direction along one of the flat surfaces is maximized without contacting a respective instrumented field of view of the transmitting element and of the receiving element.” The term “without contacting” should be revised to perhaps a clearer term such as “without protruding”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,4-9,11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HONDA (US 20180132337 A1). 

Regarding claim 1, HONDA discloses
A radar system (Fig. 2, radar sensor, element 1) comprising: at least one transmitting element (Fig. 2, transmitting antenna 2) adapted to transmit a radar signal, at least one receiving element (Fig. 2, receiving antenna 3) adapted to receive a reflected signal of the radar signal that is transmitted by the transmitting element (Paragraph 0025, “Preferably, the radio wave sensor 1 in the present embodiment is a Doppler radio wave sensor that utilizes the Doppler effect, and configured to detect the movement of an object based on the difference between the frequency of radio waves (transmission waves) transmitted from a transmitting antenna 2 to be described later and the frequency of radio waves (reflected waves) received with a receiving antenna 3 to be described later.”), a radome (Fig. 2, housing 5; Paragraph 0033, “The housing 5 is composed of, for example a dielectric having a relatively low relative dielectric constant such as ABS (Acrylonitrile Butadiene Styrene) resin, and has a box shape having an opening in a back surface thereof. “) covering the transmitting element and the receiving element and the radome having an inner surface and an outer surface (Fig. 2 depicts the housing covering the transmitting antenna and receiving antenna with the housing having an inner surface (facing towards the antenna elements) and an outer surface), wherein the inner surface of the radome faces the transmitting element and the receiving element (Fig. 2 depicts the inner surface of the housing facing both the transmitting antenna 2 and receiving antenna 3), and wherein the radome comprises a recess that is located at the inner surface (Fig. 2 depression 513 in the housing that is located at the inner surface). 

Regarding claim 2, HONDA further discloses
The radar system according to claim 1, wherein the transmitting element and the receiving element are located on a base plane (Fig. 2, transmitting antenna 2 and receiving antenna 3 are located on dielectric substrate 23; Paragraph 0027, “That is, in the present embodiment, the radiation element 21 as part of the transmitting antenna 2 and the radiation element 22 as part of the receiving antenna 3 are arranged (formed) on the same dielectric substrate 23.”), and the transmitting element and the receiving element are positioned on a respective side of a plane (Fig. 2 where the transmitting antenna 2 and receiving antenna 3 are located on substrate 23 where each element is on a respective (left side vs right side) of the substrate 23) extending perpendicular to the base plane and intersecting the recess of the radome (Fig. 2 depicts that the transmitting and receiving elements are on a respective left and right side of the substrate 23 which extends perpendicular to the base plane, 23, and interests the depression 513). 

Regarding claim 4, HONDA further discloses
The radar system according to claim 3, wherein the recess has an optimized extension (Paragraph 0056, “In other words, as long as the radiation elements 21 and 22 face the first and second protrusions 511 and 512, respectively, cross sections and sizes of the radiation elements 21 and 22 and the first and second protrusions 511 and 512 may be arbitrarily selected.”) between the transmitting instrumented field of view and the receiving instrumented field of view (Paragraph 0040, “As a result, beams r11 as larger part of beams (radio waves in different directions) of the radio waves r1 from the transmitting antenna 2 can be directed forward (towards first protrusion 511). Strengthening respective electric field coupling between the housing 5 and each of the transmitting and receiving antennae 2 and 3 enables suppressing the electric field coupling between the transmitting and receiving antennae 2 and 3 as compared with cases where the first and second protrusions 511 and 512 are not provided. It is consequently possible to reduce the radio waves r1 directly entering the receiving antenna 3 from the transmitting antenna 2.”).

Regarding claim 5, HONDA further discloses
The radar system according to claim 1, wherein the transmitting element and receiving element overlap when viewed in a first direction within the base plane (Fig. 4 depicts the radiation elements 21 and 22, transmitting element and receiving elements respectively, to overlap when viewing in a first direction within the base plane 23; Paragraph 0027, “That is, in the present embodiment, the radiation element 21 as part of the transmitting antenna 2 and the radiation element 22 as part of the receiving antenna 3 are arranged (formed) on the same dielectric substrate 23. The radiation elements 21 and 22 may certainly be arranged on their respective discrete dielectric substrates.”).

Regarding claim 6, HONDA further discloses
The radar system according to claim 5, wherein when viewed in a second direction being different from the first direction (Fig. 2 depicts the system viewed from a different direction than Fig. 4, where Fig. 2 is viewed from a second direction), the transmitting element and the receiving element are separated by a predetermined distance (Fig. 2 depicts the transmitting antenna 2 and the receiving antenna 3 to be separated by a distance, L1), and the recess of the radome is located within the predetermined distance above the transmitting element and the receiving element (Fig. 2 depicts the depression 513 to be located within the distance, L1, above the transmitting radiation element and receiving radiation element, 21 and 22 respectively).

Regarding claim 7, HONDA further discloses
The radar system according to claim 6, wherein the predetermined distance between the transmitting element and the receiving element (Fig. 2, distance L1) is sufficient in order to avoid a direct reflection of the radar signal within the recess in a direction toward the receiving element (Paragraph 0040, “As a result, beams r11 as larger part of beams (radio waves in different directions) of the radio waves r1 from the transmitting antenna 2 can be directed forward (towards first protrusion 511). Strengthening respective electric field coupling between the housing 5 and each of the transmitting and receiving antennae 2 and 3 enables suppressing the electric field coupling between the transmitting and receiving antennae 2 and 3 as compared with cases where the first and second protrusions 511 and 512 are not provided. It is consequently possible to reduce the radio waves r1 directly entering the receiving antenna 3 from the transmitting antenna 2.”).

Regarding claim 8, HONDA further discloses
The radar system according to claim 2, wherein the transmitting element and the receiving element are located on a printed circuit board (Paragraph 0030, “Preferably, the ground conductor 24 forms a minus conductor of each of the transmitting and receiving antennae 2 and 3 and is flat and elongated in the left-and-right direction and made of electrically conductive material such as copper foil [i.e. printed circuit board]. For example, the ground conductor 24 has almost the same shape as the dielectric substrate 23, and is arranged (formed) on a second surface (back surface) of the dielectric substrate 23.”; therefore, the radiation element 21 and 22 are located on a printed circuit board.).

Regarding claim 9, HONDA further discloses
The radar system according to claim 1, wherein: the radome (Fig. 2, housing 5) comprises a plate having at least two flat surfaces (Fig. 2, housing 5 has at least two flat surface), the recess of the radome (Fig. 2, depression 513) is located on one of the flat surfaces of the plate facing the transmitting element and the receiving element (Fig. 2 depicts the depression 513 located on a flat surface of the housing plate that faces the transmitting radiation element 21 and receiving radiation element 22).

Regarding claim 11, HONDA further discloses
The radar system according to claim 9, wherein the recess comprises surfaces that are inclined with respect to the flat surfaces of the plate (Paragraph 0049, “The flat surface 511a is parallel to a surface of the radiation element 21 (upper surface in FIG. 5) as part of the transmitting antenna 2. The inclined surface 511b inclines diagonally backward from a right edge of the flat surface 511a. In other words, the inclined surface 511b inclines relative to the flat surface 511a in a direction apart from the flat surface 511a (outward). That is, an inclination angle between the flat surface 511a and the inclined surface 511b is an obtuse angle.”).

Regarding claim 13, HONDA further discloses
The radar system according to claim 1, wherein the radome comprises a plurality of recesses (Fig. 2, depicts a plurality of depressions (i.e. recesses)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over HONDA (US 20180132337 A1) in view of Ding (US 10074907 B2). 

Regarding claim 3, HONDA further discloses [Note: what HONDA fails to disclose is strike-through]
The radar system according to claim 1, wherein the transmitting element has a transmitting instrumented field of view into which the radar signal is transmitted and the receiving element has a receiving instrumented field of view from which the reflected signal is received (Fig. 2 depicts transmitter antenna element 2 to have a field of view where it is radiating signal r1 and likewise, the receiver antenna element has a field of view where it is receiving the reflected transmitted signals; Paragraph 0058, “As can clearly be seen from the embodiment stated above, a radio wave sensor 1 according to a first aspect includes a transmitting antenna 2, a receiving antenna 3 and a housing 5. The transmitting antenna 2 is configured to radiate radio waves r1. The receiving antenna 3 is configured to receive incoming radio waves r1 (e.g., radio waves (reflected by external object) from transmitting antenna 2).”), 

Ding discloses, 
and the recess of the radome (FIG. 4D; Col. 7, lines 14-16, “Sloped, angled sidewalls 126b of aperture 124b together with protrusion 130b of radome 108 form the sealed cavity for EMI shielding of antenna patch pattern 120b.”) is located outside the transmitting instrumented field of view and outside the receiving instrumented field of view (Col. 6, lines 11-20, “According to exemplary embodiments, the angles θ determine the shapes of the shielding cavities above antenna patch patterns 120a and 120b on PCB 104. The angles θ are selected such that the cavities provide shielding characteristics according to operational parameters and characteristics of module 100 in a present desired application. Such operational parameters and characteristics can include, for example, frequency and/or power level target radiation for EMI shielding. In some exemplary embodiments, the angles θ can be selected to maximize the size of apertures 124a, 124b.”; therefore, the angles of the cavity are selected so that the apertures of the transmitting and receiving elements is maximized (i.e. no obstruction due to the cavity)).

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify HONDA with Ding to incorporate the feature of: the recess of the radome is located outside the transmitting instrumented field of view and outside the receiving instrumented field of view. Both HONDA and Ding are considered analogous arts as they both disclose an automotive radar system utilizing a specially designed radome to help in reduction of multipath noise effects. HONDA is very similar to the instant application as it discloses a recess in the radome design and specifically discloses the features of claims 1 and 2. HONDA states in the following paragraphs: Paragraph 0055, “In the abovementioned embodiment, the cross-sectional areas of the first and second protrusions 511 and 512 are larger than the cross-sectional areas of the radiation elements 21 and 22 of the transmitting and receiving antennae 2 and 3, respectively, but the present embodiment is not limited to this.” and Paragraph 0056, “In other words, as long as the radiation elements 21 and 22 face the first and second protrusions 511 and 512, respectively, cross sections and sizes of the radiation elements 21 and 22 and the first and second protrusions 511 and 512 may be arbitrarily selected.”.  Therefore it would be obvious to one skilled in the art to provide the cross-sectional areas of the first and second protrusions to be large enough so that the radiation elements’ fields of view do no intersect the depression 513 as such a distance would reduce noise interference. However, HONDA fails to clearly disclose, the recess of the radome is located outside the transmitting instrumented field of view and outside the receiving instrumented field of view. Ding discloses this feature when it shows that the shape and size of the cavity in the radome can be designed to maximize the aperture of the antenna elements, therefore, the signals would not intersect the depression in the radome when the aperture is maximized. It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify HONDA with Ding to incorporate the feature mentioned above. The incorporation of such a feature would allow for the transmitter and antenna elements to be spread out far enough to mitigate the effects of multipath; thus leading to a more efficient system. 

Regarding claim 12, HONDA further discloses [Note: what HONDA fails to disclose is strike-through]

The radar system according to claim 9, 

Ding discloses, 
wherein a width of the recess (FIG. 4D; Col. 7, lines 14-16, “Sloped, angled sidewalls 126b of aperture 124b together with protrusion 130b of radome 108 form the sealed cavity for EMI shielding of antenna patch pattern 120b.”)  in a direction along one of the flat surfaces is maximized without contacting a respective instrumented field of view of the transmitting element and of the receiving element (Col. 6, lines 11-20, “According to exemplary embodiments, the angles θ determine the shapes of the shielding cavities above antenna patch patterns 120a and 120b on PCB 104. The angles θ are selected such that the cavities provide shielding characteristics according to operational parameters and characteristics of module 100 in a present desired application. Such operational parameters and characteristics can include, for example, frequency and/or power level target radiation for EMI shielding. In some exemplary embodiments, the angles θ can be selected to maximize the size of apertures 124a, 124b.”; therefore, the angles of the cavity are selected so that the apertures of the transmitting and receiving elements is maximized (i.e. no obstruction due to the cavity) and in doing so, the width of the recess is also maximized). 

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify HONDA with Ding to incorporate the feature of: wherein a width of the recess in a direction along one of the flat surfaces is maximized without contacting a respective instrumented field of view of the transmitting element and of the receiving element. Both HONDA and Ding are considered analogous arts as they both disclose an automotive radar system utilizing a specially designed radome to help in reduction of multipath noise effects. HONDA is very similar to the instant application as it discloses a recess in the radome design and specifically discloses the features of claims 1 and 2. HONDA states in the following paragraphs: Paragraph 0055, “In the abovementioned embodiment, the cross-sectional areas of the first and second protrusions 511 and 512 are larger than the cross-sectional areas of the radiation elements 21 and 22 of the transmitting and receiving antennae 2 and 3, respectively, but the present embodiment is not limited to this.” and Paragraph 0056, “In other words, as long as the radiation elements 21 and 22 face the first and second protrusions 511 and 512, respectively, cross sections and sizes of the radiation elements 21 and 22 and the first and second protrusions 511 and 512 may be arbitrarily selected.”.  However, HONDA fails to clearly disclose, wherein a width of the recess in a direction along one of the flat surfaces is maximized without contacting a respective instrumented field of view of the transmitting element and of the receiving element.  Ding discloses this feature when it shows that the shape and size (which determines the width of the cavity) of the cavity in the radome can be designed to maximize the aperture of the antenna elements, therefore, the signals would not intersect the depression in the radome when the aperture is maximized. It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify HONDA with Ding to incorporate the feature mentioned above. The incorporation of such a feature would allow for the transmitter and antenna elements to help mitigate the effects of multipath; thus leading to a more efficient system. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over HONDA (US 20180132337 A1) in view of KITAYAMA (WO 2019093022 A1, citations corresponding to provided English translation copy).

Regarding claim 10, HONDA further discloses [Note: what HONDA fails to disclose is strike-through]
The radar system according to claim 9, 

KITAYAMA discloses, 
wherein a depth of the recess in a direction perpendicular to the flat surfaces of the plate is not more than half of a thickness of the plate in the same direction (Page 3, third paragraph, “The surface layer portion 12 is formed of a transparent resin having high radio wave permeability, and its thickness is about 3 mm to 4 mm… A recess 22 is formed in the surface on the back side of the surface layer 12 so as to be recessed toward the front side. The depth to the bottom of the recess 22 is about 0.5 mm. In addition, on the bottom of the recess 22 is formed a decorative layer 24 that has been decorated by coloring”; therefore, the depth of the recess being .5mm is less than half of the total thickness of 3-4 mm).

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify HONDA with KITAYAMA to incorporate the feature of: wherein a depth of the recess in a direction perpendicular to the flat surfaces of the plate is not more than half of a thickness of the plate in the same direction. Both HONDA and KITAYAMA are considered analogous arts as they both disclose an automotive radar system utilizing a specially designed radome to help in reduction of multipath noise effects. HONDA is very similar to the instant application as it discloses a recess in the radome design and specifically discloses the features of claims 1 and 2. HONDA states in the following paragraphs: Paragraph 0055, “In the abovementioned embodiment, the cross-sectional areas of the first and second protrusions 511 and 512 are larger than the cross-sectional areas of the radiation elements 21 and 22 of the transmitting and receiving antennae 2 and 3, respectively, but the present embodiment is not limited to this.” and Paragraph 0056, “In other words, as long as the radiation elements 21 and 22 face the first and second protrusions 511 and 512, respectively, cross sections and sizes of the radiation elements 21 and 22 and the first and second protrusions 511 and 512 may be arbitrarily selected.”.  However, HONDA fails to clearly disclose, wherein a depth of the recess in a direction perpendicular to the flat surfaces of the plate is not more than half of a thickness of the plate in the same direction.  KITAYAMA discloses this feature in the citations above. It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify HONDA with KITAYAMA to incorporate the feature mentioned above. The incorporation of such a feature would allow for more stability of the radome. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over HONDA (US 20180132337 A1) in view of Shurish (US 20180159207 A1). 

Regarding claim 14, HONDA further discloses [Note: what HONDA fails to disclose is strike-through]
The radar system according to claim 1, 

Shurish discloses, 
wherein the radome is produced by injection molding including the recess (Paragraph 0035, “Referring now to FIG. 4, a method 400 for manufacturing a multi-piece vehicle radome having a non-uniform back piece is illustrated. At 404, one or more front pieces are formed using one or more first molds, e.g., via injection molding.”, where the radome defines a set of recess as shown in Fig, 3a and 3c). 

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify HONDA with Shurish to incorporate the feature of: wherein the radome is produced by injection molding including the recess. Both HONDA and Shurish are considered analogous arts as they both disclose an automotive radar system utilizing a specially designed radome. HONDA is very similar to the instant application as it discloses a recess in the radome design and specifically discloses the features of claims 1 and 2.  However, HONDA fails to clearly disclose, wherein the radome is produced by injection molding including the recess. Shurish discloses this feature in the citations above. It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify HONDA with Shurish to incorporate the feature mentioned above as injection molding is a known method of creating cavities within a radome design with the benefits of being a low-cost and highly efficient method.  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over HONDA (US 20180132337 A1) in view of Janson (US 6830221 B1). 

Regarding claim 15, HONDA further discloses [Note: what HONDA fails to disclose is strike-through]
The radar system according to claim 1, 

Janson discloses, 
wherein the recess is created by milling after producing the radome (Col. 12, lines 39-49, “The top surface of the dome 80 can be laser milled or laser exposed, baked, and etched, for providing a star tracker cavity 95 into which is received a star tracker image 94 that passes into the star tracker cavity 95 and through a star tracker lens 96 to a star tracker imaging processor 97. The cavity 95 can be open space or a glass ceramic insert. The dome is further laser milled or laser exposed, baked, and etched, to provide a plurality of phased array antenna feeds 98 and respective phased array antenna dishes 100 distributed over the outer surface of the dome in a conventional phased array configuration.”).

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify HONDA with Janson to incorporate the feature of: wherein the recess is created by milling after producing the radome. Both HONDA and Janson are considered analogous arts as they both disclose a radome used to mount antennas. HONDA is very similar to the instant application as it discloses a recess in the radome design and specifically discloses the features of claims 1 and 2.  However, HONDA fails to clearly disclose, wherein the recess is created by milling after producing the radome. Janson discloses this feature in the citations above. It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify HONDA with Janson to incorporate the feature mentioned above as milling is a known method of creating cavities within a radome design with the benefits of being compatible with many materials such as fiberglass while also being very accurate.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sakai (US11163039B2) is considered pertinent art as it discloses a radar apparatus with a radome. Sakai specifically shows in FIG. 9 the antenna aperture not protruding into the cavity of the radome at 41c. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZRA N. WAHEED whose telephone number is (571)272-6713. The examiner can normally be reached M-F (8 AM - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZRA NUR WAHEED/Examiner, Art Unit 3648                                                                                                                                                                                                        
/PETER M BYTHROW/Primary Examiner, Art Unit 3648